Case 1:20-cv-10716-AT Document11 Filed 02/09

DOCUMENT
GUSRAE KAPLAN NUSBAUM P!|f ELECTRONICALLY FILED
ATTORNEYS AT LAW DOC #:

DATE FILED: 2/9/2021 _

120 WALL STREET-25T# FLOOR
NEW YORK, NEW YORK 10005

 

SCOTT H. GOLDSTEIN __ HOWARD F. MULLIGAN
MARTIN H. KAPLAN TEL (212)269-1400
LAWRENCE G. NUSBAUM FAX (212)809-4147

RYAN J. WHALEN —

www.gusraekaplan.com

February 8, 2021

VIA ECF

The Honorable Analisa Torres

United States District Judge

Daniel Patrick Moynihan United States Courthouse
500 Pearl Street

New York, New York 10007-1312

RE: Fife v. Financial Industry Regulatory Authority, No. 1:20-cv-10716-AT (S.D.N.Y.)
Dear Judge Torres:

We represent Plaintiff John M. Fife in the above-captioned matter and write to request
that the Court adjourn the initial pre-hearing conference currently scheduled for February 17,
2021 at 10:20am because undersigned counsel will be traveling. This is the first request for
adjournment of the conference, and Defendant Financial Industry Regulatory Authority

consents to Plaintiff's request.

The Parties are available to appear at the conference Tuesday, March 2 through Friday,
March 5, as well as the week of March 8.

Undersigned counsel thanks the Court for considering this request.
Respectfully submitted,

/s/ Kari Parks
Kari Parks

 

GRANTED. The initial pretrial conference scheduled for February 17, 2021, is ADJOURNED to March 2, 2021, at
11:40 a.m. By February 23, 2021, the parties shall submit their joint letter and proposed case management plan.

 

SO ORDERED.
Dated: February 9, 2021 O}-
New York, New York

ANALISA TORRES
United States District Judge
